Citation Nr: 0818903	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hand disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right index finger disorder.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking to reopen his claims of entitlement to 
service connection for a left hand disorder and a right index 
finger disorder.  

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant of what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

After reviewing the veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in new and material evidence cases, the claimant must be 
notified of the elements of service connection on which the 
claim was previously denied, and be given notice that he must 
submit evidence specifically relating to such elements.

Based upon its review of the veteran's claims file, the Board 
finds that the RO failed to provide the veteran with adequate 
notice concerning the claims on appeal herein.  Specifically, 
although the June 2005 letter notified the veteran of the 
requirement that he submit new and material evidence in order 
to reopen his claims, the letter did not notify the veteran 
of the elements of service connection on which his claims 
were previously denied and that he must submit evidence 
relating to such elements for his claims to be reopened.  
Accordingly, remand is required so that the RO may provide 
such notice.

In addition, the RO most recently considered the veteran's 
claims in a December 2005 statement of the case.  Since that 
time, additional evidence has been received, which has not 
previously been considered by the RO in adjudication of the 
veteran's claims herein.  Specifically, the veteran has 
submitted the statement of R.T. who served with the veteran 
and stated that he recalled the veteran injuring his hands 
inservice.  In addition, a waiver of RO consideration of this 
evidence is not currently of record.  Accordingly, the Board 
must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2007).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran of what information or evidence is 
needed in order to substantiate his claims 
on appeal, and it must assist the veteran 
by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
This notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a).

2.  After completing the above action, and 
any other development as may be indicated 
by any response received, the claims on 
appeal must be readjudicated.  The RO must 
consider all of the evidence in the 
veteran's claims file, including the 
evidence received since the December 2005 
statement of the case.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



